DETAILED ACTION
This Office Action is in response to the applicant's amendment and arguments filed January 25th, 2021. In virtue of this communication, claims 1-4, 6-14, and 16-19 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, regarding the combination of Pokhriyal et al. (US 2017/0301660 A1; hereinafter Pokhriyal) and Jeung et al. (US 2018/0204973 A1, filed January 25th, 2021, with respect to the rejection of claims 5 and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pokhriyal as outlined in the following rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-14, 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The limitation “wherein, in the steps of melt-bonding and stripping, the receiving substrate and the original substrate are maintained at room temperature” is not enabled by the specification. Paragraph 43 of the applicant’s specification (from the patent application publication US 2020/0075560 A1 of the instant application) states that “the diameter of the light beam of the employed first laser 5 is 1-100 micrometers, and the wavelength is 300-6000 nanometers. Because the bumps of bonding agent 4 have very small volumes, the warming-up does not require too much heat.” (Emphasis added by examiner) The specification does not define “very small volumes” and does not provide any dimensions or working examples that would allow one of ordinary skill in the art to make that determination through experimentation. Would a volume of several microns or several hundred microns be considered very small? Or, is only several hundred nanometers considered very small? The volume of the bumps of bonding agent is important so that not much heat is transferred to the substrates. It is unclear at what threshold of volume the bumps of bonding agent would not get too hot and still meet the claimed requirement of maintaining the substrates at room temperature. As “very small volumes” is not defined, based on the content of the disclosure, any person skilled in the art to which this application pertains would not be able to make or use the invention.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-13, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pokhriyal et al. (US 2017/0301660 A1; hereinafter Pokhriyal).

With respect to claim 1, Pokhriyal discloses a method for transferring micro-light emitting diodes (10B, 10G, 10R) in at least Figs. 7A-8R, wherein, the method comprises the steps of: 
providing bumps of bonding agent (121-124 and 14) on electrode bonding pads (metal pads) of a receiving substrate 401 and/or on micro-light emitting diodes 10B of an original substrate 301B (see Figs. 7A, 8A and paragraphs 24, 42-46, 67); 

locally irradiating by using a first laser 377 from the original substrate side (from above 301B), to melt the bumps of bonding agent (121-124 and 14) to bond the micro-light emitting diodes 10B and the electrode bonding pads (metal pads) (see Fig. 7B, 8D and paragraphs 64-67); and
stripping off the micro-light emitting diodes 10B from the original substrate 301B, to transfer the micro- light emitting diodes 10B to the receiving substrate 401 (see Figs. 7B, 8E and 8F and paragraphs 68-70).
Pokhriyal does not explicitly disclose wherein, in the steps of melt-bonding and stripping, the receiving substrate and the original substrate are maintained at room temperature.
However, as outlined above, Pokhriyal does disclose locally irradiating by using a first laser 377 from the original substrate side (from above 301B), to melt the bumps of bonding agent (121-124 and 14) to bond the micro-light emitting diodes 10B and the electrode bonding pads (metal pads) (see Fig. 7B, 8D and paragraphs 64-67); and stripping off the micro-light emitting diodes 10B from the original substrate 301B, to transfer the micro-light emitting diodes 10B to the receiving substrate 401 (see Figs. 7B, 8E and 8F and paragraphs 68-70). It is noted that the first laser 377 and the second laser 477 are at the same wavelengths as those of the instant application (see 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Therefore, if the prior art teaches the same method for transferring micro-light emitting diodes, the properties applicant discloses and/or claims are necessarily present (see MPEP 2112.01 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in the steps of melt-bonding and stripping of Pokhriyal, the receiving substrate and the original substrate would be maintained at room temperature because the products of Pokhriyal and the instant application were produced by identical or substantially identical processes so the property the applicant claims (i.e. the receiving substrate and the original substrate being maintained at room temperature) is necessarily present. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 I).

With respect to claim 2, Pokhriyal discloses the method for transferring micro-light emitting diodes according to claim 1, wherein, the bumps of bonding agent (121-

With respect to claim 3, Pokhriyal discloses the method for transferring micro-light emitting diodes according to claim 1, wherein, a force is applied simultaneously with the irradiating locally using the first laser 377, to pack the original substrate 301B and the receiving substrate 401 together (see Figs. 8B, 8D and paragraphs 64-67, 80; also note the weight of the overlying layers pushing down and the adhesive force between the micro-light emitting diodes and the receiving substrate necessarily increases).

With respect to claim 6, Pokhriyal discloses the method for transferring micro-light emitting diodes according to claim 1, wherein, the original substrate 301B is a sapphire substrate (see Figs. 7A, 8E and paragraphs 32, 33, 43, 68; each source substrate comprises a transfer substrate).

With respect to claim 7, Pokhriyal discloses the method for transferring micro-light emitting diodes according to claim 1, wherein, the step of stripping off the micro-light emitting diodes 10B from the original substrate 301B comprises: irradiating locally by using a second laser 477 from the original substrate side (from above 301B), and stripping the bonded micro-light emitting diodes 10B off the original substrate 301B, wherein the wavelength of the second laser 477 is less than the wavelength of the first laser 377 and cannot penetrate base layers (20 and 30B) of the micro-light emitting 

With respect to claim 8, Pokhriyal discloses the method for transferring micro-light emitting diodes according to claim 7, wherein, the method further comprises the following step: repeatedly executing the method for transferring micro-light emitting diodes (10B, 10G, 10R), to transfer the micro-light emitting diodes (10B, 10G, 10R) on multiple original substrates (301B, 301G, 301R) that have micro-light emitting diodes of different colors (10B is blue, 10G is green, 10R is red) to the same receiving substrate 401, to realize color-by-color transferring of the micro-light emitting diodes of multiple colors (10B, 10G, 10R) (see Figs. 7A-7D and 8A-8R and paragraphs 42, 43, 63, 64, 71-74, 82).

With respect to claim 9, Pokhriyal discloses the method for transferring micro-light emitting diodes according to claim 8, wherein, repeatedly executing the method for transferring micro-light emitting diodes (10B, 10G, 10R), the micro-light emitting diodes on the multiple original substrates (301B, 301G, 301R) that have the micro-light emitting diodes of the different colors (10B is blue, 10G is green, 10R is red) are transferred alternatively to a plurality of receiving substrates (402, 403) (see Figs. 7A-7D and 8A-8R and paragraphs 42, 43, 63-65, 73, 71-74, 82).

With respect to claim 10, Pokhriyal discloses a micro-light emitting diode device in at least Figs. 7A-8R, comprising a receiving substrate 401, wherein the receiving 
providing bumps of bonding agent (121-124 and 14) on electrode bonding pads (metal pads) of the receiving substrate 401 and/or on micro-light emitting diodes 10B of an original substrate 301B (see Figs. 7A, 8A and paragraphs 24, 42-46, 67); 
aligning and contacting the electrode bonding pads (metal pads) of the receiving substrate 401 and the micro-light emitting diodes 10B of the original substrate 301B, to position the bumps of bonding agent (121-124 and 14) between the micro-light emitting diodes 10B and the electrode bonding pads (metal pads) (see Figs. 7A, 7B, 8A, 8B and paragraphs 43, 44, 61, 67); 
locally irradiating by using a first laser 377 from the original substrate side (from above 301B), to melt the bumps of bonding agent (121-124 and 14) to bond the micro-light emitting diodes 10B and the electrode bonding pads (metal pads) (see Fig. 7B, 8D and paragraphs 64-67); and 
stripping off the micro-light emitting diodes 10B from the original substrate 301B, to transfer the micro-light emitting diodes 10B to the receiving substrate 401 (see Figs. 7B, 8E, and 8F and paragraphs 68-70).
Pokhriyal does not explicitly disclose wherein, in the steps of melt-bonding and stripping, the receiving substrate and the original substrate are maintained at room temperature.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Therefore, if the prior art teaches the same method for transferring micro-light emitting diodes, the properties applicant discloses and/or claims are necessarily present (see MPEP 2112.01 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in the steps of melt-bonding and stripping of Pokhriyal, the receiving substrate and the original substrate would be maintained at room temperature because the products of Pokhriyal and the instant application were produced by identical or substantially identical processes so the property the applicant 

With respect to claim 11, Pokhriyal discloses an electronic device, wherein, the electronic device comprises the micro-light emitting diode device according to claim 10 (see paragraphs 82 and the rejection of claim 10 above).

With respect to claim 12, Pokhriyal discloses the micro-light emitting diode device according to claim 10, wherein, the bumps of bonding agent (121-124 and 14) are solders or electrically conductive adhesives (see Fig. 8A and paragraphs 45, 49, 66, 67).

With respect to claim 13, Pokhriyal discloses the micro-light emitting diode device according to claim 10, wherein, a force is applied simultaneously with the irradiating locally using the first laser 377, to pack the original substrate 301B and the receiving substrate 401 together (see Figs. 8B, 8D and paragraphs 64-67, 80; also note the weight of the overlying layers pushing down and the adhesive force between the micro-light emitting diodes and the receiving substrate necessarily increases).



With respect to claim 17, Pokhriyal discloses the micro-light emitting diode device according to claim 10, wherein, the step of stripping off the micro-light emitting diodes 10B from the original substrate 301B comprises: irradiating locally by using a second laser 477 from the original substrate side (from above 301B), and stripping the bonded micro-light emitting diodes 10B off the original substrate 301B, wherein the wavelength of the second laser 477 is less than the wavelength of the first laser 377 and cannot penetrate base layers (20 and 30B) of the micro-light emitting diodes 10B (see Figs. 6, 7B, 8E, 8F and paragraphs 34, 35, 66, 68-70; note that 20 is GaN).

With respect to claim 18, Pokhriyal discloses the micro-light emitting diode device according to claim 17, wherein, the method further comprises the following step: repeatedly executing the method for transferring micro-light emitting diodes (10B, 10G, 10R), to transfer the micro-light emitting diodes (10B, 10G, 10R) on multiple original substrates (301B, 301G, 301R) that have micro-light emitting diodes of different colors (10B is blue, 10G is green, 10R is red) to the same receiving substrate 401, to realize color-by-color transferring of the micro-light emitting diodes of multiple colors (10B, 10G, 10R) (see Figs. 7A-7D and 8A-8R and paragraphs 42, 43, 63, 64, 71-74, 82).

.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pokhriyal et al. (US 2017/0301660 A1; hereinafter Pokhriyal) in view of Gardner et al. (US 2017/0373046 A1; hereinafter Gardner)

With respect to claims 4 and 14 Pokhriyal discloses the method for transferring micro-light emitting diodes according to claim 1 and the micro-light emitting diode device according to claim 10, respectively, wherein the wavelength of the first laser 377 is 300-6000 nanometers (see Fig. 8D and paragraphs 66).
Pokhriyal does not explicitly disclose wherein, the diameter of a light beam of the first laser is 1-100 micrometers.
Gardner discloses a method for transferring light emitting diodes wherein a diameter of a laser beam is 1-100 micrometers (see paragraphs 88, 90, 141; note that the laser beam is slightly larger than the light emitting device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the diameter of a light beam of the first laser of 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/J.M.K/Examiner, Art Unit 2829          

/MICHELLE MANDALA/Primary Examiner, Art Unit 2829